third party communication date of communication month dd yyyy cca_2015040216273601 id uilc number release date from sent thursday april pm to cc bcc subject re tefra question the amount of the losses and their character as trade_or_business rental or portfolio_income on a partnership return or as redetermined through an fpaa is binding under sec_469 for purposes of any later partner stat_notice proceeding limiting deductions of the partners based on their material_participation a no change fpaa can serve this purpose as well as allowing the statute to expire for issuing an fpaa if we agree with the partnership level reporting see 94_tc_853 and 110_tc_172 it is better to issue an fpaa since this gives the partners the opportunity to contest any partnership-level characterization and gives the service one year after this determination becomes final is issue any partner-level stat notices limiting a partner’s losses under sec_469 otherwise we would have to issue the affected_item stat notices just before the statute expires without benefit of the one year extension under section d
